Title: From Alexander Hamilton to Ebenezer Stevens, 22 October 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


Sir
New York October 22. 1799

From the representations which have come to me from different Quarters it appears to me proper to adopt the scale at foot as that by which the articles mentioned in it ought to be furnished for the purpose of hutting the troops.
But as the Regiments are not complete two thirds in each case will suffice. I request therefore that you will increase the supplies according to this rule and that no time may be lost in sending forward the additional quantities.
The axes cross cut saws files and grind stones being necessary to begin the work they must not be delayed for the purpose of procuring the others. Dispatch is very important.
With great consideration   I am Sir   Yr. Obedt. Servt.
A Hamilton
P. S. Are any and what measures in train for furnishing Medicine Quarter Master’s articles for the garrison of Niagara. This garrison is to consist of the Two companies of Infantry & a Company of Artillerists.

E Stevens Esq.
